Citation Nr: 1803527	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-17 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for traumatic arthritis of the cervical spine prior to January 5, 2013 and a rating in excess of 20 percent from January 5, 2013 to July 2, 2014 and from November 1, 2014.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3. Entitlement to a rating in excess of 10 percent for right knee arthritis.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to service connection for a left shoulder disability.

6. Entitlement to service connection for a right hip/pelvis disability.

7. Entitlement to service connection for a left hip/pelvis disability.

8. Entitlement to service connection for a left ankle disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge. A transcript of that hearing is of record.

An April 2017 rating decision granted the Veteran's claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and a right ankle disability. Because the Veteran was granted the benefit sought these claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The April 2017 rating decision also granted a rating of 20 percent for the Veteran's traumatic arthritis of the cervical spine from January 5, 2013 to July 2, 2014 and from November 1, 2014. However, inasmuch as a higher rating is available for     this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim for an increased rating remains viable on appeal. AB v. Brown, 6 Vet. App. 35, 38 (1993). A 100 percent rating for traumatic arthritis of   the cervical spine was granted from July 3, 2014 to October 31, 2014, which is the maximum benefit available and, as such, this time period will not be addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the Veteran's claims for additional development. Following completion of the additional development, the RO was instructed to readjudicate the claims and provide the Veteran a supplemental statement of the case (SSOC) if the claims were not granted. As noted above, the Veteran was granted some of the claims initially on appeal. However, the RO did not issue an SSOC for the claims that were not granted.

Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, remand for issuance of the SSOC is warranted. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished     an SSOC on the claims for entitlement to a rating in excess of 10 percent for traumatic arthritis of the cervical spine prior to January 5, 2013 and a rating in excess of 20 percent from January 5, 2013 to July 2, 2014 and from November 1, 2014; entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine; entitlement to a rating in excess of 10 percent for right knee arthritis; and entitlement to service connection for right and left shoulder disabilities, right and left hip/pelvis disabilities, and a left ankle disability. The Veteran should be afforded a reasonable opportunity        to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision      of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

